                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

JOHNNY LEWIS HOLMES, III,                     )
                                              )
             Plaintiff,                       )      15 C 8594
                                              )
      v.                                      )      Judge John Z. Lee
                                              )
TROOPER DABROWSKI, et al.                     )
                                              )
             Defendants.                      )



                   MEMORANDUM OPINION AND ORDER

      Johnny Holmes has sued Illinois State Troopers John Dabrowski and

Eduardo Reyes, bringing claims for false arrest under 42 U.S.C. § 1983, as well as

malicious prosecution under Illinois law, arising out of an incident on April 28, 2013.

Dabrowski and Reyes have moved for summary judgment [83] as to Holmes’s claims,

arguing that they are time-barred, that they had probable cause to arrest Holmes

on April 28, and that they are entitled to qualified immunity. For the reasons that

follow, the Court grants the Defendants’ motion and dismisses the claims.

                                   Background1

I.    The Altercation

      On April 28, 2013, Holmes was driving southbound on I-294 with his then-

girlfriend, Delana C. Hughes. Defs.’ L.R. 56.1 Statement of Facts (“DSOF”) ¶ 3,

ECF No. 85. An argument erupted regarding Hughes’s cellphone. Id. ¶ 4. As it


1     The following facts are undisputed or have been deemed admitted, unless
otherwise noted.
became more heated, Holmes grabbed Hughes’s cellphone and threw it out of the

car window. Id. ¶ 5. Hughes responded by punching Holmes in the face and arms.

Id. ¶ 7.

        To restrain Hughes, Holmes grabbed her by the arm and pinned her to the

dashboard and passenger-side window. Id. ¶ 8. Fearing an accident, Holmes pulled

the car over on the shoulder of I-294. Id. ¶ 9. Once the car came to a stop, Hughes

threw Holmes’s wallet out of the car; not to be outdone, Holmes threw Hughes’s

purse out of the car. Id. ¶ 10.

        At that point, Hughes got out of the car and began walking toward the nearby

toll plaza, while Holmes stayed in the car. Id. ¶ 11. Holmes and Hughes each

attempted to call 911 to request police assistance. Id. ¶ 12. Holmes then exited the

car and followed Hughes at a distance while he spoke to the 911 dispatcher. Id.

¶ 13.

        Dabrowski and Reyes both heard the dispatch call over the radio and

proceeded to respond. Id. ¶ 18–19. Within approximately two minutes of Holmes’s

call, the two troopers arrived in separate police cars. Id. ¶ 14.

II.     The Officers’ Interactions with Hughes

        Once they arrived on scene, Dabrowski and Reyes observed Hughes crying,

and Dabrowski noticed that she appeared upset and frightened. Id. ¶¶ 21, 30. Both

officers proceeded to speak with her. Id. ¶ 15. Hughes told them that she and

Holmes had got into an argument about her use of her cellphone, id. ¶ 29; that

Holmes threw her cellphone out of the car window, id.; that she subsequently threw



                                          2
his wallet out of the window, id.; and that he had physically hit her, id. After

speaking with the officers, Hughes entered one of the police vehicles, while the

officers handcuffed Holmes before questioning him. Id. ¶¶ 16, 26.

       Later, en route to the police station, Hughes told Reyes that Holmes had hit

her in the head. Id. ¶ 32. At the station, Hughes added that Holmes had grabbed

her hair, yanked her head down, pushed her into the door, and choked her with a

rosary. Id. ¶¶ 42–43, 47, 50–51. She admitted that when he pushed her head down,

she hit him in the head and then threw his wallet out of the car. Id. ¶¶ 43–44. In

a subsequent written statement, Hughes stated that this was the fourth domestic

disturbance incident between her and Holmes. Id. ¶ 56.

III.   The Officers’ Interactions with Holmes

       When they first arrived at the scene, both Dabrowski and Reyes observed that

Holmes appeared angry and threatening, his muscles were tight, and he appeared

“ready to fight.” Id. ¶¶ 22, 30. After seeing this, Dabrowski believed that his safety

was at risk. Id. ¶ 23. The officers also noticed that Holmes’s shirt was ripped and

that he had a cut on his lip and scratches on his chest. Id. ¶ 24.

       Dabrowski handcuffed Holmes and started to question him. Id. ¶ 26. In

response, Holmes stated that Hughes had physically attacked him in the car after

he had taken her phone. Id. ¶ 26. Holmes also noted that he and Hughes had been

involved in a domestic altercation in 2011, which led to Holmes’ arrest and

conviction for domestic battery. Id. ¶ 28. Nevertheless, Holmes maintained that he

had not struck Hughes during their altercation on the expressway. Id. ¶ 36.



                                          3
        The officers also questioned Holmes at the police station. Id. ¶ 33.    There,

he told them that after he had taken Hughes’s cellphone, she jumped into his seat

and began striking his face and arm. Id. ¶ 34. He maintained that he never struck

Hughes or pulled her hair at any point during the altercation.        Id. ¶ 36.    He

acknowledged, however, that he pinned Hughes to the dashboard when she began

attacking him in the car so that he could maintain control of the vehicle on the

highway. Id. ¶ 35.

IV.     The Witness and Subsequent Developments

        After interviewing Holmes and Hughes, Dabrowski contacted a witness to the

incident, Anne M. Larmon. Id. ¶ 58. Larmon stated that she observed part of the

altercation between Holmes and Hughes. Id. While traveling northbound on I-294

near where the altercation occurred, Larmon observed a black male holding a black

female by both wrists outside of a vehicle. Id. ¶ 59. Larmon further stated that the

female appeared to be resisting and trying to get away. Id. ¶ 60.

        After reviewing the witness statement, and the statements from Hughes and

Holmes, Dabrowski concluded that Holmes was the primary aggressor and that the

altercation started after Holmes grabbed Hughes’s phone.         Id. ¶ 61.     He also

concluded that Holmes’s injuries appeared to have been inflicted by Hughes while

she was acting in self-defense, and that Hughes was more credible than Holmes. Id.

¶ 62.




                                          4
      A felony charge of aggravated battery was eventually approved against

Holmes. Id. ¶ 63. The bench trial for that charge took place on November 5, 2013.

Id. ¶ 71. Holmes was found not guilty. Id. ¶ 72.

V.    The Instant Action

      Holmes subsequently filed the instant action against Dabrowski and Reyes,

alleging a § 1983 claim of false arrest and a state law malicious prosecution claim.

Am. Compl., ECF No. 22. The Defendants now move for summary judgment as to

those claims. Mot. for Summ. J, ECF No. 83; Mem. in Supp. of Summ. J., ECF No.

84.

                                 Legal Standard

      Summary judgment is appropriate when the movant shows no genuine

dispute exists as to any material fact and the movant is entitled to judgment as a

matter of law. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). In determining whether summary judgment is appropriate, the Court must

construe all facts in a light most favorable to the non-moving party and draw all

reasonable inferences in that party’s favor. Majors v. Gen. Elec. Co., 714 F.3d 527,

532 (7th Cir. 2013).

I.    False Arrest (Count I)

      A.     Holmes’s false-arrest claim is untimely.

      In Illinois, the statute of limitations for § 1983 claims is two years. See Kelly

v. City of Chicago, 4 F.3d 509, 511 (7th Cir. 1993). But while state law determines




                                          5
the length of the limitations period for a § 1983 claim, federal law determines the

date of accrual of the cause of action. Id.

      “False arrest claims under § 1983 accrue when the plaintiff became detained

pursuant to the legal process such as when a magistrate judge bounds over the

defendant or when arraignment occurs.” Stoller v. Costco Wholesale Corp., No. 19

C 140, 2020 WL 247459, at *5 (N.D. Ill. Jan. 16, 2020) (citing Wallace v. Kato, 549

U.S. 384, 389–90 (2007)); see also Regains v. City of Chicago, 918 F.3d 529, 533–34

(7th Cir. 2019); McDonough v. Smith, 139 S. Ct. 2149, 2159 (2019).

      Holmes does not dispute that he was detained pursuant to legal process more

than two years prior to the date he filed the instant action in September 2015. See

Mem. in Opp. to Summ. J. at 3–5, ECF No. 90. Nor does he contend that equitable

tolling is warranted. Holmes’s false-arrest claim is thus time-barred. See Caudle

v. Illinois, No. 18 C 50230, 2019 WL 1522641, at *3 (N.D. Ill. Apr. 5, 2019).

      For his part, Holmes cites Manuel v. City of Joliet, 903 F.3d 667 (7th Cir.

2018) (“Manuel II”), to argue that his claim accrued only once he was released

following his trial. See Mem. in Opp. to. Summ. J. at 3–5. But Manuel II dealt

specifically with an unlawful-detention claim alleging that the judge’s probable-

cause determination was tainted by fabricated evidence.       See 903 F.3d at 670.

Holmes’s claim, on the other hand, is a standard false-arrest claim; Holmes

contends that he was “restrained or arrested” by Dabrowski and Reyes even though

they lacked “reasonable grounds to believe that” he had committed an offense.

Glickman v. Vill. of Morton Grove, No. 18 C 4931, 2019 WL 1754091, at *10 (N.D.



                                              6
Ill. Apr. 19, 2019); see also Brooks v. City of Chicago, 564 F.3d 830, 832 (7th Cir.

2009). And the Supreme Court has recently reaffirmed that false-arrest claims

accrue “as soon as the arrestee ‘becomes detained pursuant to legal process,’ not

when he is ultimately released.” McDonough, 139 S. Ct. at 2159 (quoting Wallace

v. Kato, 549 US. 384, 397 (2007)).

      The Court thus grants summary judgment in favor of the Defendants as to

Holmes’s false-arrest claim.

      B.       The Defendants are entitled to qualified immunity

      Even assuming, arguendo, that Holmes’s claim is not time-barred, the

Defendants are entitled to qualified immunity as to that claim.

               1.   Standard

      Qualified immunity protects government officials from liability for civil

damages so long as their actions do not violate “clearly established statutory or

constitutional rights of which a reasonable person would have known.” Figgs v.

Dawson, 829 F.3d 895, 905 (7th Cir. 2016) (citation omitted). Therefore, to succeed,

Holmes must show not only that his arrest was unlawful, but also that the

unlawfulness of the arrest was clearly established at the time it occurred. Because,

as described below, Holmes cannot make the latter showing, we need not consider

whether the arrest in fact violated the Fourth Amendment.         See Hernandez v.

Sheahan, 711 F.3d 816, 817 (7th Cir. 2013) (“Courts may exercise discretion in

deciding which question to address first [when undertaking a qualified-immunity

analysis].”)



                                         7
         “The ‘demanding standard’ that the law be ‘clearly established’ for liability to

attach ‘protects all but the plainly incompetent or those who knowingly violate the

law.’” Torry v. City of Chicago, 932 F.3d 579, 587 (7th Cir. 2019) (quoting District

of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018)). For the law to be “clearly

established,” existing precedent must have placed the unlawfulness of the conduct

“beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). “It is usually

necessary to identify an instance in which ‘an officer acting under similar

circumstances . . . was held to have violated the Fourth Amendment,’ though in the

rare ‘obvious case’ the violation may be sufficiently clear ‘even though existing

precedent does not address similar circumstances.’” Torry, 932 F.3d at 587 (quoting

Wesby, 138 S. Ct. at 590).

         “The existence of probable cause to arrest . . . is an absolute defense to any

§ 1983 claim against a police officer for false arrest.” Abbott v. Sangamon Cnty.,

Ill., 705 F.3d 706, 713–14 (7th Cir. 2013). Qualified immunity is available if there

is “arguable probable cause.” Muhammad v. Pearson, 900 F.3d 898, 908 (7th Cir.

2018).

               2.     Analysis

         Some undisputed facts bear repeating. First, when Dabrowski and Reyes

arrived at the scene of the fight, Hughes appeared frightened and upset, whereas

Holmes appeared angry and threatening.            DSOF ¶¶ 21, 22, 30; see Bruce v.

Guernsey, 777 F.3d 872, 879 (7th Cir. 2015) (noting that, “[w]hen determining




                                             8
whether arguable probable cause exists, we must take into consideration the

particular circumstances facing the officer,” including a suspect’s demeanor).

      Second, not only did Hughes tell Dabrowski and Reyes that Holmes had been

the initial aggressor, DSOF ¶ 29, but a neutral witness offered an account that

helped corroborate Hughes’s version of the events, id. ¶¶ 58–60. See Woods v. City

of Chicago, 234 F.3d 979, 996 (7th Cir. 2003) (“[W]e have consistently held that an

identification from a single, credible victim or eyewitness can provide the basis for

probable cause.” (emphasis added)). And the Court is not persuaded that the

officers could not have reasonably relied on the witness’s account merely because

she may have been traveling fifty-five miles per hour when she made her

observation, Pl.’s L.R. 56.1 Statement of Additional Facts (“PSOF”) ¶ 2, ECF No. 91.

See Steen v. Myers, 486 F.3d 1017, 1020 (7th Cir. 2007) (describing, with approval,

the account of an eyewitness who made her observation while driving on the

highway).

      Third, Dabrowski and Reyes were aware that Holmes had once been convicted

of domestic battery for attacking Hughes, DSOF ¶ 28.            See United States v.

Burnside, No. 7-CR-10110, 2008 WL 11445457, at *3 (C.D. Ill. July 1, 2008) (finding

that police officer had probable cause to arrest defendant for drug trafficking in part

because of defendant’s previous convictions for manufacture or delivery of drugs);

cf. United States v. Betro, No. 4-CR-064-S, 2004 WL 1629552, at *4 (W.D. Wis. July

16, 2004) (“A suspect’s previous conviction of similar crimes or other ‘propensity’




                                          9
evidence tends to support a warrant to search for new evidence of such crimes.”

(citing United States v. Angle, 234 F.3d 326, 334 (7th Cir. 2000))).

      These undisputed facts certainly do not represent the “rare obvious case”

where qualified immunity should be denied even in the absence of a case on point.

Wesby, 138 S. Ct. at 590. To this point, the Court disagrees that probable cause to

arrest Holmes was defeated by the fact that Holmes—but not Hughes—had visible

injuries when the Officers arrived at the scene of the fight, DSOF ¶ 24. There were,

as noted above, compelling reasons to believe that Holmes was the primary

aggressor, and it was not unreasonable to surmise that Hughes scratched and

otherwise struck Holmes while acting in self-defense. See, e.g., Hoskins v. City of

Milwaukee, No. 3 C 334, 2006 WL 2546806, at *5 (E.D. Wis. Aug. 31, 2006).

Moreover, though Holmes called 911 following the fight, DSOF ¶ 12, Hughes

attempted to as well, id., and thus this fact does not significantly sway the probable-

cause analysis in either direction.

      Finally, Holmes cites to no precedent that, given the facts detailed above,

puts the unlawfulness of Dabrowski and Reyes’s actions “beyond debate.” al-Kidd,

563 U.S. at 741. The Officers are thus entitled to qualified immunity as to Holmes’s

false-arrest claim.

II.   Holmes’s malicious-prosecution claim is dismissed

      Since the remaining claim, malicious prosecution, is based on state law and

Plaintiff’s federal claim fails, the Court declines to retain jurisdiction over it and

dismisses the claim without prejudice. See 28 U.S.C. § 1367(c); Refined Metals Corp.



                                          10
v. NL Indus., Inc., 937 F.3d 928, 935 (7th Cir. 2019) (noting presumption that if

federal claims drop out before trial, district court should relinquish jurisdiction over

state-law claims).

                                     Conclusion

      For the foregoing reasons, the Court grants Defendants’ motion for summary

judgment.

                                               ENTERED: 3/12/20



                                               _____________________________

                                               John Z. Lee

                                               United States District Court Judge




                                          11
